 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SCOTT JOHNSON,                                  No. 2:17-cv-00138-KJM-AC
12                      Plaintiff,
13           v.                                       ORDER
14    SIU KEUNG CHAN, et al.,
15                      Defendants.
16

17                 Defendants move for reconsideration of this court’s June 11, 2019 order granting

18   in part and denying in part plaintiff’s motion for summary judgment, ECF No. 27, under Rule

19   60(b)(6) of the Federal Rules of Civil Procedure. Mot., ECF No. 34. Plaintiff opposes the

20   motion. Opp’n, ECF No. 36. At hearing, Bradley Smith appeared for plaintiff and Richard

21   Morin and Bryce Fick appeared for defendants Siu Keung Chan and Rita Ngan Chan. For the

22   reasons discussed below, the motion for reconsideration is GRANTED.

23          I.     BACKGROUND

24                 This is an action for violations of the Americans with Disabilities Act of 1990

25   (“ADA”) and California’s Unruh Civil Rights Act. The plaintiff is a C-5 quadriplegic who uses a

26   motorized wheelchair and has significant manual dexterity impairments. Compl., ECF No. 1.

27   The defendants own or owned the physical premises of a Subway restaurant located at 6530

28   Florin Road, Sacramento, California. Id. ¶¶ 2-13; Answer, ECF No. 7. Plaintiff alleges the
                                                     1
 1   restaurant failed to provide ADA-mandated disability accommodations, causing him difficulty,
 2   discomfort and frustration. Compl. ¶¶ 21—37, 68-69.
 3                  On April 20, 2018, plaintiff moved for summary judgment. Mot. Summ. J., ECF
 4   No. 22. On June 12, 2019, after the deadline for defendants to file an opposition to the motion
 5   passed, the court issued an order granting the majority of plaintiff’s claim, excepting an issue
 6   relating to the paint on the disabled parking spot at the restaurant. Order Mot. Summ J., ECF No.
 7   27. The order awarded both injunctive relief, directing defendants to make the required disability
 8   accommodations, and a civil penalty of $8,000.00. Id.
 9                  On July 1, 2019, plaintiff filed an ex parte application to vacate trial dates and
10   order defendants to appear, contending that they could not reach defendants through their counsel
11   of record, Mark T. Gallagher. Ex Parte Appl., ECF No. 29. The application stated that Mr.
12   Gallagher had lost his license to practice law as of January 18, 2019 and the California State Bar
13   was in the process of disbarring him for several ethics violations. Appl., Ex. 2, ECF No. 29-4.
14   The court takes notice of State Bar records reflecting that Mr. Gallagher defaulted at a State Bar
15   Court proceeding on January 15, 2019. In the Matter of Mark T. Gallagher- #180514, 18-O-
16   13772-CV (Cal. State Bar Ct., Jan. 15, 2019). The Supreme Court of California has since ordered
17   Mr. Gallagher disbarred, on October 31, 2019. In re Mark T. Gallagher on Discipline, 18-O-
18   13772-CV, slip op. S256339 (Cal. S. Ct. Oct. 31, 2019). Following plaintiff’s July 1 application
19   and before Mr. Gallagher’s disbarment, on July 8, 2019, this court issued an order to show cause
20   to Mr. Gallagher, which was returned as undeliverable. Order to Show Cause, ECF No. 30. On
21   July 30, 2019, the court issued an order notifying defendants their counsel was ineligible to
22   practice law and directing them to find new counsel or proceed pro se. Order, ECF No. 31.
23                  On August 19, 2019, the court authorized new counsel Richard J. Morin to
24   substitute as counsel of record for defendants. ECF No. 35. On August 29, defendants filed the
25   instant motion for reconsideration. Mot., ECF No. 34. Defendants aver in support of their
26   motion that Mr. Gallagher told them he would file a motion to dismiss, but in fact they now know
27   he never did. Mot., Declaration of Rita Ngan Chan (“Chan Decl.”), ECF No. 34-2. They also
28   allege Mr. Gallagher never told them the motion for summary judgment had been filed; they now
                                                        2
 1   know he did not oppose the motion. Id. ¶ 4. Particularly relevant to injunctive relief, defendants
 2   assert the Subway restaurant at issue ceased operations in January 2019. Mem. P. & A., ECF No.
 3   34-1 at 2; Chan Decl. ¶ 7. Finally, defendants claim Mr. Gallagher never informed them he was
 4   unable to practice law, and that they only became aware of this development after they were
 5   served with the court’s order directing them to find new counsel. Mem. P. & A. at 2; Chan Decl.
 6   ¶ 6.
 7          II.     LEGAL STANDARD
 8                  As pertinent here, a court may relieve a party from an order under Rule 60 of the
 9   Federal Rules of Civil Procedure for “mistake, inadvertence, fraud, or excusable neglect” or for
10   “any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(1), (b)(6).
11                  To determine when neglect is excusable, the court examines four factors: (1) the
12   danger of prejudice to the opposing party; (2) the length of the delay and its potential impact on
13   the proceedings; (3) the reason for the delay; and (4) whether the movants acted in good faith.
14   Lemoge v. United States, 587 F.3d 1188, 1192 (9th Cir. 2009) (citing Pioneer Inv. Servs. Co. v.
15   Brunswick Assocs. Ltd., 507 U.S. 380, 394 (1993) (analyzing excusable neglect under Federal
16   Rules of Bankruptcy Procedure)); cf. Briones v. Riviera Hotel & Casino, 116 F.3d 379, 381 (9th
17   Cir. 1997) (extending Pioneer standard of excusable neglect to Federal Rule of Civil Procedure
18   60(b)(1)).
19                  “As a general rule, parties are bound by the actions of their lawyers, and alleged
20   attorney malpractice does not usually provide a basis to set aside a judgment pursuant to Rule
21   60(b)(1).” Casey v. Albertsons’s Inc., 362 F.3d 1254, 1260 (9th Cir. 2004) (citing Pioneer, 507
22   U.S. at 397). However, attorney error may constitute excusable neglect if the Pioneer-Briones
23   factors are met. Bateman v. U.S. Postal Service, 231 F.3d 1220, 1223–24 (9th Cir. 2000).
24          III.    DISCUSSION
25                  In this case, plaintiff is not likely to suffer substantial prejudice from
26   reconsideration of the motion for summary judgment. If the Subway restaurant at issue has, in
27   fact, closed, reconsideration of the order for injunctive relief will in no way inhibit plaintiff’s
28   ability to frequent that establishment. Plaintiff asserts that having to “re-try aspects of the case
                                                         3
 1   that have been decided already” constitutes prejudice. Opp’n at 3. As noted, however, the
 2   motion for summary judgment went unopposed and was submitted without argument. Plaintiff’s
 3   argument is not persuasive in the context of issues the court decided while defendants were
 4   effectively in absentia. The Ninth Circuit rejected just such an argument in Bateman, in which it
 5   reviewed the reconsideration of summary judgment and concluded that prejudice was insufficient
 6   to deny the motion for reconsideration. Bateman, 231 F.3d at 1225 (“The prejudice to the Postal
 7   Service was minimal. It would have lost a quick victory and, should it ultimately have lost the
 8   summary judgment motion on the merits, would have had to reschedule the trial date.”).
 9                  Here, the delay between the court’s order on summary judgment and the motion
10   for reconsideration was relatively short. The court granted summary judgment on June 12, 2019.
11   Crediting the defendants’ unchallenged assertions, they had no idea it had been filed, let alone
12   decided, until they received the court’s order directing them to find new counsel, issued July 30,
13   2019. Defendants acted with diligence to find new counsel, who worked quickly to unwind the
14   damage done by Mr. Gallagher to his clients’ interests. The delay between the order granting the
15   motion for summary judgment and the motion for reconsideration was less than three months; the
16   time between the Chans’ discovery that Mr. Gallagher could not practice law and the filing of the
17   motion for reconsideration, less than a month. Little activity occurred in the case in the interim.
18   Thus, defendants have not unduly delayed their motion for reconsideration.
19                  The third factor, the reason for the delay, weighs in favor of the defendants as
20   well. Although an attorney’s failure to attend to his clients’ case with due diligence rarely
21   amounts to excusable neglect, this case is distinguishable from other analogous cases. See, e.g.,
22   Willis v. JP Morgan Chase Bank, N.A., No. 2:17-CV-00366-WBS-AC, 2017 WL 5665834 at *2
23   (E.D. Cal. 2017) (holding counsel’s failure to calendar deadline not excusable neglect); see also
24   Allmerica Fin. Life Ins. & Annuity Co. v. Llewellyn, 139 F.3d 664, 666 (9th Cir. 1997) (“[N]either
25   ignorance nor carelessness on the part of the litigant or his attorney provide grounds for relief
26   under Rule 60(b)(1).”) (modified by Bateman, 231 F.3d at 1223–24). Generally, courts
27   disapprove of attempts to reconsider attorney errors that are simply run-of-the-mill ineptitude. In
28   other cases involving attorney error, the movants continued to act through the attorneys whose
                                                        4
 1   errors they were attempting to remedy. See, e.g., Yeschick v. Mineta, 675 F. 3d 622, 628 (6th Cir.
 2   2012) (attorney continued in case after failure to timely remedy defunct email address); see also
 3   Willis, 2017 WL 5665834 at *1 (attorney continued in case after staffing issue caused failure to
 4   meet deadline to file amended complaint). These decisions reflect the principle that a client has
 5   voluntarily chosen his or her attorney as a representative and assented to be bound by the
 6   attorney’s actions. The Pioneer Court articulated the principle as follows:
 7          Petitioner voluntarily chose this attorney as his representative in the action, and he
            cannot now avoid the consequences of the acts or omissions of this freely selected
 8          agent. Any other notion would be wholly inconsistent with our system of
            representative litigation, in which each party is deemed bound by the acts of his
 9          lawyer-agent and is considered to have ‘notice of all facts, notice of which can be
            charged upon the attorney.
10

11   Pioneer, 507 U.S. at 397 (citations omitted).
12                  This principle bars a litigant from avoiding the consequences of voluntarily hiring
13   an incompetent attorney, but the principle reaches its limit here. The movants are not asking for
14   relief from simple incompetence; they were wholly abandoned by their former attorney at a
15   critical time. Nothing indicates they approved of, knew of, ratified or anticipated his conduct.
16   Mr. Gallagher’s total failure to inform his clients of significant developments and his ultimate
17   disappearance leads the court to conclude he could not have been acting in his clients’ behalf
18   when he absented himself from the case. It would be inequitable to bind the Chans, as principals,
19   based on their attorney’s total failure to perform his duties under these circumstances.
20                  The last factor, good faith, is something of a grey area. There is no indication
21   defendants were neglectful of their case for any reason but that they were kept in the dark by their
22   former counsel. There is no evidence their attorney acted in good faith in failing to file an
23   opposition to the motion for summary judgment. He is accused of a degree of such gross neglect
24   in his disbarment proceedings that it seems impossible he could have been acting in good faith.
25   See Ex Parte Appl., Ex. 3, ECF No. 30-5; see also Notice of Disciplinary Charges, In re Mark T.
26   Gallagher, No. 18-O-13772-CV (Cal. S. Ct. Sept. 18, 2018). However, as discussed above, when
27   defendants’ attorney has effectively vanished, it would be inequitable to impute the attorney’s
28   apparent bad faith to his clients. Defendants could have taken affirmative steps to find out what
                                                       5
 1   was happening in the case. But absent other evidence defendants knew or should have known
 2   their attorney was unlicensed and not representing their interests, the court cannot conclude they
 3   acted in bad faith.
 4                  In sum, the circumstances here go well beyond an ill-advised hire; movants’
 5   attorney exceeded the bounds of simple sloppy lawyering and fully abandoned his clients, leaving
 6   them to learn from the court they had failed to oppose a dispositive motion. Given the
 7   defendants’ diligence in finding new counsel to unwind the result, and the relative lack of
 8   prejudice to the plaintiff from granting the motion, the court finds that granting the motion to
 9   reconsider would serve the equitable purposes of the rule. Because the court grants the motion to
10   reconsider based on excusable neglect under Rule 60(b)(1), it need not reach the parties’ other
11   arguments.
12          IV.     CONCLUSION
13                  For the foregoing reasons, the court GRANTS defendants’ motion to reconsider
14   plaintiff’s motion for summary judgment. All hearing dates currently set are hereby vacated.
15                  The parties have expressed interest in a settlement conference and are amenable to
16   a settlement conference convened by a member of the court’s Voluntary Dispute Resolution Panel
17   (VDRP). Accordingly, this matter is referred to the court’s ADR Coordinator, Sujean Park, for
18   prompt referral to VDRP for the convening of a VDRP session to take place in thirty to sixty days
19   thereafter, at which a principal with full settlement authority for each party shall appear. Within
20   seven days of completion of the VDRP session, the parties are ordered to file a Joint Status
21   Report with the court.
22                  IT IS SO ORDERED
23   DATED: January 15, 2020.
24

25

26

27

28
                                                        6
